DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,814. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1-20 are to be found in patent claim 1-20   (as the application claim 1-20  fully encompasses patent claim 1-20).  The difference between the application claim 1-20  and the patent claim 1-20   lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-20  of the patent is in effect a “species” of the “generic” invention of the application claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1-20  is anticipated by claim 1-20  of the patent, it is not patentably distinct from claim 1-20  of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi JP2010162638A (Translated).
 	Consider Claims 1, 8 and 15, Atsushi teaches a method of detecting objects, the method comprising: generating first edge information from first image data representing an object based on a first mode of image capture (e.g., 0027 – irradiating from a light source on the left side is the first mode – detecting the edge ); generating second edge information from second image data representing the object based on a second mode of image capture, the second mode being different from the first mode(i.e., irradiating light on the right side is the second mode - 0028); fusing the first edge information with the second edge information to generate fused edge information (i.e., combining edge information - 0030); generating an object detection hypothesis based on the fused edge information (e.g., see at least 0042-0044); and validating the object detection hypothesis based on the fused edge information, the first edge information, and/or the second edge information(i.e., comparing the shape- 0044).

 	Consider Claims 6 and 13, Atsushi teaches wherein the image data representing the object based on the first mode of image capture is image data captured by a mode of two-dimensional image capture, and wherein detecting the first edge information includes one or more of: CANNY Edge Detection; Region Similarity Edge Detection; and Line Segment Detection (e.g., see at least 0026-0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi JP2010162638A (Translated) in view of  Shinichi et al. JP2000321050 (Translation), hereinafter, ‘Shinichi’.
 	Consider Claims 2, 9, and 16, Atsushi teaches the claimed invention except wherein fusing the first edge information with the second edge information includes combining the first edge information with the second edge information into a common image space.
 	In analogous art, Shinichi teaches wherein fusing the first edge information with the second edge information includes combining the first edge information with the second edge information into a common image space (e.g., see at least 0053-0058 and 0090-0109).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein fusing the first edge information with the second edge information includes combining the first edge information with the second edge information into a common image space for the purpose of acquiring image data.
 	Consider Claims 3, 10 and 17,  Atsushi teaches the claimed invention except wherein combining the first edge information with the second edge information into the common image space includes: mapping the first edge information based on coordinates of detected edges associated with the first mode of image capture; and transforming the second edge information to correspond to an image space associated with the first mode of image capture.
 	In analogous art, Shinichi teaches wherein combining the first edge information with the second edge information into the common image space includes: mapping the first edge information based on coordinates of detected edges; and transforming the second edge information to correspond to an image space (e.g., see at least 0053-0058 and 0090-0109).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein combining the first edge information with the second edge information into the common image space includes: mapping the first edge information based on coordinates of detected edges associated with the first mode of image capture; and transforming the second edge information to correspond to an image space associated with the first mode of image capture for the purpose of acquiring image data.
 	Consider Claims 4, 11 and 18,  Atsushi teaches the claimed invention except wherein the image space associated with the first mode of image capture is a three-dimensional image space; and wherein transforming the second edge information to correspond to the image space associated with the first mode of image capture includes: projecting two-dimensional edge points from the second edge information onto the three- dimensional image space based on depth information associated with the first edge information corresponding to the two-dimensional locations of the two-dimensional edge points of the second edge information to generate projected three-dimensional points associated with the second edge information; and transforming the projected three-dimensional points to correspond to the three- dimensional image space.
 	In analogous art, Shinichi teaches wherein transforming the second edge information to correspond to the image space includes: projecting two-dimensional edge points from the second edge information onto the three- dimensional image space based on depth information associated with the first edge information corresponding to the two-dimensional locations of the two-dimensional edge points of the second edge information to generate projected three-dimensional points associated with the second edge information; and transforming the projected three-dimensional points to correspond to the three- dimensional image space (e.g., see at least 0053-0058 and 0090-0109).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the image space associated with the first mode of image capture is a three-dimensional image space; and wherein transforming the second edge information to correspond to the image space associated with the first mode of image capture includes: projecting two-dimensional edge points from the second edge information onto the three- dimensional image space based on depth information associated with the first edge information corresponding to the two-dimensional locations of the two-dimensional edge points of the second edge information to generate projected three-dimensional points associated with the second edge information; and transforming the projected three-dimensional points to correspond to the three- dimensional image space for the purpose of acquiring image data.
5.	Claims 7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi JP2010162638A (Translated) in view of  Kochi et al. US Patent Pub. NO.: 2015/0206023 A1, hereinafter, ‘Kochi’.
  	Consider Claims 7 and 14, Atsushi teaches the claimed invention except wherein the image data representing the object based on the first mode of image capture is image data captured by a mode of three-dimensional image capture, and wherein detecting the first edge information includes: projecting the image data captured using the first mode into an image space associated with one or more objects to be detected; and extracting object edges from a projected 3D point cloud. 
 	In analogous art, Kochi teaches projecting the image data captured using the first mode into an image space associated with one or more objects to be detected; and extracting object edges from a projected 3D point cloud (e.g., see at least 0050 and 0081).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the image data representing the object based on the first mode of image capture is image data captured by a mode of three-dimensional image capture, and wherein detecting the first edge information includes: projecting the image data captured using the first mode into an image space associated with one or more objects to be detected; and extracting object edges from a projected 3D point cloud for the purpose of processing three dimensional data in a more precise manner.
Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646